Citation Nr: 1725835	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to a total (100 percent schedular) rating prior to August 12, 2013 for coronary artery disease (CAD), status post-CABG x 4, post-stent x 4, and post-myocardial infarct (MI) x 2.

2.  Entitlement to special monthly compensation (SMC) for the period August 12, 2013 forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to October 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A May 2011 rating decision-in pertinent part, continued ratings of 
60 percent for CAD; 10 percent for the CABG scar residual; and, denied a TDIU.  The Veteran perfected an appeal of those determinations.  An August 2016 rating decision granted a total rating for CAD, effective August 12, 2013, and the Veteran appealed the effective date for the increase.

The Board addresses of the SMC issue due to the state of the evidence.  
See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (stating a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); 38 C.F.R. § 3.155(d)(2) (stating that "[o]nce VA receives a complete claim, VA will adjudicate as part of the claim entitlement to any ancillary benefits that arise as a result of the adjudication decision" to include SMC).

Prior to certification of the appeal to the Board, the Veteran withdrew his appeals of the scar rating and denial of TDIU.  See 09/14/2016 Notice of Disagreement (stating that the Veteran "is content with the decision for the evaluation of scar and individual unemployability and wishes to close the appeal for these two conditions").  Hence, those issues are not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.204 (2016). 

An October 2016 VA letter informed the Veteran that the Board hearing via video conference that he requested was scheduled for November 21, 2016.  (10/20/2016 Correspondence)  Subsequent to the mailing of that letter, the Veteran informed VA of a new address.  VA sent a reminder letter to the new address in November 2016 and copied his represenative.  (11/07/2016 Correspondence).  The Veteran did not appear for his scheduled hearing, and there is no indication that he requested that the hearing be rescheduled.  Hence, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(e) (2016).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the earliest date factually ascertainable on which the Veteran's CAD manifested with METS of 3 or less is  August 12, 2013; at no time prior to that date did the CAD manifest with chronic congestive heart failure (CHF) or an ejection fraction (EF) of less than 30 percent.

2.  The Veteran has one service-connected disability rated total.  The combined total rating of his other service-connected disabilities is not at least 60-percent disabling.


CONCLUSIONS OF LAW

1.  The requirements for a total rating for CAD prior to August 12, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.104, Diagnostic Code (DC) 7005 (2016).

2.  The requirements for SMC are not met.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

There is no indication in the claims file that the AOJ provided the Veteran with the notice set forth in 38 C.F.R. § 3.159(b)(1) at any time prior to issuance of the May 2011 rating decision.  On the other hand, neither the Veteran nor his representative has asserted the absence of notice as error or claimed any specific prejudice as a result.  Further, the Board notes that the Statement of the Case (SOC) contained all facets of the VCAA notice and the Veteran and his representative were provided with an opportunity to respond.  (07/30/2013 Statement of the Case)  Hence, the Board finds no prejudice.  

Otherwise, the Board has considered the Veteran's appeal and decided entitlement based on the relevant evidence.  Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record, with respect to his appeal.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where the disability manifested with greater severity.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Rating Criteria

CAD is rated under DC 7005.  These criteria provide for a 60-percent rating when a Veteran had more than one episode of congestive heart failure within the past year; or, where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).


Discussion

By way of history, a July 2004 rating decision granted service connection for CAD as due to the Veteran's service-connected hypertension and assigned a total rating effective in December 1997; 30 percent as of June 1998; a total rating as of December 2003; and, a 30-percent rating from March 2004.  An April 2007 rating decision granted an increased rating from 30 to 60 percent, effective in March 2006.  VA received an informal claim for a TDIU in September 2009.  (09/22/2009 VA 21-4138.  VA received his formal application for TDIU in June 2010.  (06/02/2010 VA 21-8940)

The Board is aware that if the earliest date on which it is factually ascertainable from the evidence of record that a worsening of the Veteran's CAD had occurred, that is the effective date if a complete claim or intent to file a claim is received within one year from the date of worsening.  Otherwise, the date of receipt of the claim or the date entitlement arose will govern the effective date.  See 38 C.F.R. § 3.400(o)(2) ("Earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim.").  The Board finds that the preponderance of the evidence shows no date/time prior to August 12, 2013 where it is factually ascertainable that a rating higher than 60 percent manifested.

VA outpatient records dated in September 2009 note that clinical tests had revealed a left ventricle EF (LVEF) of 48 percent, which is significantly greater than the 
30 percent required for a total rating.  (10/20/2009 Medical Treatment-Government Facility, p. 6)  Outpatient records dated in June 2010 reflect that the Veteran had no prior history of CHF.  (03/31/2010 Government Facility, p. 21)

The September 2010 examination report reflects that the examiner noted the Veteran's prior surgical history.  The examiner also noted that the Veteran's records revealed that a November 2008 Persantine thallium test revealed an old MI but no reversible ischemia, and an EF of 48 percent, and that an ECG was negative for arrhythmia.  Also noted were two cardiac catheterizations in June 2010 that revealed mild diffuse disease.  The Veteran reported that if he climbed two to three flights of stairs, he would have exertional angina that subsided with rest within minutes.  His activities of daily living were relatively sedentary and did not invoke anginal pain.  He reported further that he had been told on one occasion about an arrhythmia or irregular heartbeat, and that he was occasionally aware of skipped heartbeats that were intermittent and came and went several times in a week.  They did not render him symptomatic in any other fashion other than that he is aware of the palpitation.  He was on no antiarrhythmic therapy.  The examiner noted that the Veteran had undergone multiple ECGs going back to 2006, but none of these showed any arrhythmia.  There was a single note mentioned on November 2008 when the Veteran was found to have sporadic PVCs on telemetry. No specific therapy was offered for that arrhythmia however.

The cardiac examination revealed no clinical cardiomegaly.  There was a soft fourth heart sound but no significant murmurs or gallops.  The abdomen was free from congestive organomegaly, and the extremities revealed no cyanosis, clubbing, or edema.  The examiner diagnosed ischemic heart disease with EF of 48 percent.  The examiner noted that due to the risk of subjecting the Veteran's weak heart to a stressful situation, instead of a stress test, the examiner estimated the Veteran's METS as 8.

As noted earlier, the Veteran's CAD was already rated at 60 percent.  Neither an ejection fraction of 48 percent nor a METS of 8 warranted a higher rating.  See 38 C.F.R. § 4.104, DC 7005.  A higher rating was not met because the Veteran's METS was greater than 3 and his EF greater than 30 percent.  Further, the examiner opined that, on the basis of the review of the Veteran's medical records, arrhythmia was not a significant clinical problem.  (09/20/2010 VA Examination, 2nd entry)  Hence, a separate rating on that basis was not warranted.

In light of the above, the Board finds that the Veteran's CAD is more nearly approximated by a 60 percent evaluation as of the September 2010 examination. 

The Veteran's outpatient records reflect no findings that would warrant a rating higher than 60 percent prior to 2013.  A March 2011 study revealed a LVEF of 
60-65 percent and a normal RV function.  (03/13/2015 CAPRI, p. 5)  In June 2014, the Veteran's EF was still greater than 30 percent - noted to be at 45 percent.  (See 08/13/2016 CAPRI, pp. 5-7)  The August 2016 examination report reflects that the Veteran sustained another MI.  A May 2016 cardiac procedure revealed an estimated EF of 40-45 percent.  Technical issues precluded an exact specification.  The examiner noted that the Veteran did not have a history of CHF, and he did not have arrhythmia.  Further, prior clinical tests revealed no cardiac hypertrophy or dilation.  The examiner noted further than an exercise stress test was not conducted because the Veteran's EF was 50 percent or less.  Based on the interview of the Veteran and the examination, the examiner estimated the Veteran's METS as 1-3.  (08/10/2016 C&P Exam, 1st entry, DBQ Heart)

Following receipt of the examination report, as noted earlier, the AOJ assigned a 100 percent schedular rating, effective August 12, 2013.  (08/17/2016 Rating Decision-Narrative)  The Veteran asserted in his NOD that the effective date should have been the date of his claim, June 10, 2010.  (09/14/2010 NOD, p. 2)

The Board set forth the applicable law above.  See 38 C.F.R. § 3.400(o).  As noted earlier, there is no evidence to qualify the Veteran's claim for the exception in § 3.400(o)(2).  Thus, the effective date is the date his claim was received or when entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The August 2016 rating decision reflects that the AOJ did not clearly explain the basis for assigning an effective date of August 12, 2013 for the total rating.  The Board notes that the Veteran's VA Form 9 was received on that date.  On the form, the Veteran asserted that he underwent a stress test in March 2013.  The Board notes, however, that the examiner at the August 2016 examination did not note that a stress test was conducted in March 2013.  A stent was inserted, but there is no mention of a stress test.  In any event, the AOJ assigned an effective date of August 12, 2013 for the total rating, and the Board finds no evidence that either an EF of 30 percent or less, or METS of 3 or less manifested prior to that date.

The Board finds no other DCs are for consideration as the Veteran's service-connected CAD is specifically contemplated by VA's Rating Schedule by DC 7005.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.")  

In light of all of the above, the Board finds that the preponderance of the evidence is against a total rating having been met prior to August 12, 2013.  38 C.F.R. §§ 3.400(o), 4.104, DC 7005.

SMC

The Board has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (stating that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). 

A certain type of SMC is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 
100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  A TDIU may satisfy the "rated as total" element of section 1114(s) when the TDIU is based on a single disability, but not multiple disabilities.  Buie, 24 Vet. App. at 250.

Discussion

As noted earlier, the Veteran's CAD is rated 100-percent disabling.  Hence, he meets the criteria of one disability rated total.  Buie, 24 Vet. App. at 250.  The record before the Board reflects that the Veteran is service connected for three other disabilities rated at 10-percent disabling: hypertension; the CABG scar residual; and, thrombosis residuals.  A skin disorder is rated noncompensable.  While the Veteran's service-connected CAD qualifies for the single service-connected disability rating at 100 percent, the remaining service-connected disability are not independently rating at 60 percent.  38 C.F.R. § 4.25.  In light of these factors, the Veteran is not eligible for SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350, as matter of law.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

A total rating prior to August 12, 2013 for CAD is denied.

SMC is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


